Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 9/28/2020 has been reviewed and considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Terranova on 2/22/2021.
The application has been amended as follows: 
1.	(Currently Amended) A processor, comprising:
an instruction processing circuit comprising one or more instruction pipelines; 
the instruction processing circuit configured to:
fetch a plurality of instructions from a memory into an instruction pipeline among the one or more instruction pipelines, the plurality of fetched instructions in the one or more instruction pipelines comprising an instruction stream comprising at least one control independent (CI) instruction region and a plurality of control dependent (CD) instruction regions;
speculatively predict a predicate in a conditional control instruction in the instruction stream;
process fetched instructions in the instruction stream comprising fetched instructions in a first CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the speculative prediction and a load-based CI instruction in a CI instruction region;
determine if the load-based CI instruction is a store-forward dependent (SFD) load-based CI instruction based on tracking if a store-based instruction in the instruction stream actually designates a forward store for consumption by the load-based CI instruction; 
execute the conditional control instruction to resolve the predicate of the conditional control instruction;
determine if the speculative prediction matches the resolved predicate from execution of the conditional control instruction; and
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
process the fetched instructions in a second CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the resolved predicate from execution of the conditional control instruction and the load-based CI instruction;
in response to determining the load-based CI instruction is a SFD load-based CI instruction, replay the processed load-based CI instruction.

2.	(Original) The processor of claim 1, wherein the instruction processing circuit is further configured to, in response to determining the processed load-based CI instruction is not a SFD load-based CI instruction, not replay the processed load-based CI instruction.

3.	(Original) The processor of claim 1, wherein the instruction processing circuit is configured to:
in response to determining the load-based CI instruction is a SFD load-based CI instruction, designate the processed load-based CI instruction as a load-based CIDD instruction;
in response to the speculative prediction not matching the resolved predicate, in response to the load-based CI instruction being designated as a load-based CIDD instruction, replay the processed load-based CI instruction.

4.	(Original) The processor of claim 3, wherein the instruction processing circuit is further configured to:
in response to determining the load-based CI instruction is not a SFD load-based CI instruction, designate the processed load-based CI instruction as a load-based CI, data independent (CIDI) instruction;
in response to the speculative prediction not matching the resolved predicate, in response to the load-based CI instruction being designated as a load-based CIDI instruction, not replay the processed load-based CI instruction.

5.	(Original) The processor of claim 1, wherein the instruction processing circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction by being configured to determine if a store forwarded by the store-based instruction in the instruction stream is in the first CD instruction region; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction, replay the processed load-based CI instruction.

6.	(Original) The processor of claim 1, wherein the instruction processing circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction by being configured to determine if an active store forwarded by the store-based instruction in the instruction stream is in the first CD instruction region; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction, replay the processed load-based CI instruction.

7.	(Original) The processor of claim 6, wherein, in response to the instruction processing circuit determining the processed load-based CI instruction is not dependent on an active store forwarded by the store-based instruction in the first CD instruction region, not replay the load-based CI instruction.

8.	(Original) The processor of claim 1, wherein the instruction processing circuit is further configured to:
in response to determining the load-based CI instruction is a SFD load-based CI instruction, determine if the processed load-based CI instruction is older than the conditional control instruction in the instruction stream; and
in response to determining the processed load-based CI instruction is older than the conditional control instruction in the instruction stream, replay the processed load-based CI instruction.

9.	(Original) The processor of claim 8, wherein the instruction processing circuit is configured to, in response to determining the processed load-based CI instruction is not older than the conditional control instruction in the instruction stream, not replay the load-based CI instruction.

10.	(Original) The processor of claim 1, wherein the instruction processing circuit is further configured to:
in response to determining the load-based CI instruction is a SFD load-based CI instruction, determine if the store-based instruction is younger than a most recent committed store-based instruction in the instruction stream by the instruction processing circuit; and
in response to determining the store-based instruction is younger than the most recent committed store-based instruction in the instruction stream, replay the processed load-based CI instruction.

11.	(Previously Presented) The processor of claim 10, wherein the instruction processing circuit is configured to, in response to determining the store-based instruction is not younger than the most recent committed store-based instruction in the instruction stream, not replay the processed load-based CI instruction.

12.	(Currently Amended) The processor of claim 3, wherein the instruction processing circuit further comprises:
a store-forward load (SFL) tracking circuit configured to store at least one SFL entry each comprising SFL information for a load-based instruction; and
a control independent determination circuit coupled to the SFL tracking circuit and coupled to the one or more instruction pipelines;
the control independent determination circuit configured to:
determine if the load-based CI instruction is a SFD load-based CI instruction based on tracking if a store forwarded by a store-based instruction in the instruction stream is actually designated as a forward store for consumption by the load-based CI instruction; 
in response to determining the load-based CI instruction is a SFD load-based CI instruction, store SLF information in a SFL entry among the at least one SFL entry in the SFL tracking circuit designating the load-based CI instruction as a load-based CIDD instruction; and
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
determine if the load-based CI instruction is a SFD load-based CI instruction based on the SFL information in the SFL entry in the SFL tracking circuit for the load-based CI instruction; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry in the SFL tracking circuit, designate the load-based CI instruction as a load-based CIDD instruction.

13.	(Original) The processor of claim 12, wherein the instruction processing circuit further comprises:
wherein the SFL information comprises a load identification (ID) indicator identifying a load-based instruction, a SFL indicator indicating if the load-based instruction consumes a store-forwarded load produced by the store-based instruction, and a forward store indicator (FSID) identifying the store-based instruction producing the store-forwarded to the executed load-based CI instruction; and
the control independent determination circuit configured to:
in response to determining the load-based CI instruction is a SFD load-based CI instruction, store SLF information in the SFL entry among the at least one SFL entry in the SLF tracking circuit comprising storing the load ID of the load-based CI instruction in the load ID indictor in the SFL entry, a SFL true state in the SLF indicator in the SFL entry, and the store ID of the store-based instruction in the FSID indictor in the SFL entry; and
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
determine if the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry for the load-based CI instruction in the SFL tracking circuit; and
in response to determining the SLF indicator in the SFL entry for the load ID of the load-based CI instruction in the SFL tracking circuit is a SFL true state, designate the load-based CI instruction as a load-based CIDD instruction.

14.	(Original) The processor of claim 13, wherein the control independent determination circuit is further configured to, in response to determining the SLF indicator in the SFL entry for the load ID of the load-based CI instruction in the SFL tracking circuit is a SFL false state, not designate the load-based CI instruction as a load-based CIDD instruction.

15.	(Original) The processor of claim 13, wherein the control independent determination circuit is configured to determine if the processed load-based CI instruction is the SFD load-based CI instruction by being configured to determine if a store forwarded by the store-based instruction in the instruction stream is in the first CD instruction region.

16.	(Original) The processor of claim 13, wherein:
 the control independent determination circuit is further configured to receive an instruction ID of the conditional control instruction; and
the control independent determination circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction, by being configured to determine if the load ID in the SFL entry of the load-based CI instruction in the SFL tracking circuit is younger than the instruction ID of the conditional control instruction; and
in response to determining the load ID of the SFD load-based CI instruction is younger than the instruction ID of the conditional control instruction in the instruction stream, designate the SFD load-based CI instruction as a load-based CIDD instruction.

17.	(Original) The processor of claim 13, wherein the control independent determination circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction, by being configured to determine if the store-based instruction is younger than a most recent committed store-based instruction in the instruction stream by the instruction processing circuit, based on determining if an FSID ID in the SFL entry for the load-based CI instruction in the SFL tracking circuit is less than an ID of most recent committed store-based instruction; and
in response to determining the store-based instruction is younger than the most recent committed store-based instruction in the instruction stream, designate the load-based CI instruction as a load-based CIDD instruction.

18.	(Currently Amended) The processor of claim 1, wherein the instruction processing circuit further comprises:
a store-forward load (SFL) tracking circuit configured to store at least one SFL entry each comprising SFL information for a store-based instruction; and
a control independent determination circuit coupled to the SFL tracking circuit and coupled to the one or more instruction pipelines;
the control independent determination circuit configured to:
determine if a fetched store-based instruction in the instructions stream has a SFL dependence with a load-based instruction;
in response to determining the fetched store-based instruction has a SFL dependence with the load-based CI instruction, store SFL information in a SFL entry among the at least one SFL entry in the SFL tracking circuit comprising designating the store-based CI instruction as a store-forward (SF) store-based instruction and a load ID of the load-based CI instruction having the SFL dependence with the store-based instruction;
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
determine if the load-based CI instruction is contained in a SFL entry in the SFL tracking circuit as a SFD load-based CI instruction to the store-based instruction based on the load ID of the load-based CI instruction in the SFL tracking circuit; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry in the SFL tracking circuit, designate the load-based CI instruction as a load-based CIDD instruction.

19.	(Currently Amended) The processor of claim 18, wherein the control independent determination circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction, by being further configured to determine if a store forwarded by the store-based instruction in the instruction stream is in the first CD instruction region; and 
in response to determining the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry in the SFL tracking circuit and the store-based instruction is in the first CD instruction region, designate the load-based CI instruction as a load-based CIDD instruction.

20.	(Original) The processor of claim 18, wherein:
 the control independent determination circuit is further configured to receive an instruction ID of the conditional control instruction; and
the control independent determination circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction by being further configured to determine if the load ID in the SFL entry in the SFL tracking circuit is less than the instruction ID of the conditional control instruction; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry in the SFL tracking circuit and the store-based instruction is in the first CD instruction region, designate the SFD load-based CI instruction as a load-based CIDD instruction.

21.	(Original) The processor of claim 18, wherein the control independent determination circuit is configured to:
determine if the processed load-based CI instruction is the SFD load-based CI instruction, by being further configured to determine if the store-based instruction is younger than a most recent committed store-based instruction in the instruction stream, based on determining if an FSID ID in the SFL entry for the load-based CI instruction in the SFL tracking circuit is less than an ID of most recent committed store-based instruction; and
in response to determining the load-based CI instruction is a SFD load-based CI instruction based on the SFL entry in the SFL tracking circuit and determining the store-based instruction is younger than the most recent committed store-based instruction in the instruction stream, designate the load-based CI instruction as a load-based CIDD instruction.

22.	(Currently Amended) A method of designating load-based control independent (CI) instructions in an instruction stream in a processor as load-based CI, data dependent (DD) (CIDD) instructions for replay in misprediction recovery, comprising: 
fetching a plurality of instructions from a memory into an instruction pipeline among the one or more instruction pipelines, the plurality of fetched instructions in the one or more instruction pipelines comprising an instruction stream comprising at least one control independent (CI) instruction region and a plurality of control dependent (CD) instruction regions;
speculatively predicting a predicate in a conditional control instruction in the instruction stream;
processing fetched instructions in the instruction stream comprising fetched instructions in a first CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the speculative prediction and a load-based CI instruction in a CI instruction region;
determining if the load-based CI instruction is a store-forward dependent (SFD) load-based CI instruction based on tracking if a store-based instruction in the instruction stream actually designates a forward store for consumption by the load-based CI instruction; 
executing the conditional control instruction to resolve the predicate of the conditional control instruction;
determining if the speculative prediction matches the resolved predicate from execution of the conditional control instruction; and
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
processing the fetched instructions in a second CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the resolved predicate from execution of the conditional control instruction and the load-based CI instruction; and
replaying the processed load-based CI instruction in response to determining the load-based CI instruction is a SFD load-based CI instruction.

23.	(Original) The method of claim 22, further comprising not replaying the processed load-based CI instruction, in response to determining the processed load-based CI instruction is not a SFD load-based CI instruction.

24.	(Original) The method of claim 22, comprising:
determine if the processed load-based CI instruction is the SFD load-based CI instruction by determining if a store forwarded by the store-based instruction in the instruction stream is in the first CD instruction region; and
replaying the processed load-based CI instruction in response to determining the load-based CI instruction is a SFD load-based CI instruction.

25.	(Original) The method of claim 22, further comprising:
determining if the processed load-based CI instruction is older than the conditional control instruction in the instruction stream in response to determining the load-based CI instruction is a SFD load-based CI instruction; and
comprising replaying the processed load-based CI instruction in response to determining the processed load-based CI instruction is older than the conditional control instruction in the instruction stream.

26.	(Currently Amended) The method of claim 22, further comprising:
determining if the store-based instruction is younger than a most recent committed store-based instruction in the instruction stream by the instruction processing circuit, in response to determining the load-based CI instruction is a SFD load-based CI instruction; and
comprising replaying the processed load-based CI instruction in response to determining the store-based instruction is younger than the most recent committed store-based instruction in the instruction stream[[,]].

27.	(Currently Amended) A processor, comprising:
an instruction processing circuit comprising one or more instruction pipelines; 
the instruction processing circuit configured to:
fetch a plurality of instructions from a memory into an instruction pipeline among the one or more instruction pipelines, the plurality of fetched instructions in the one or more instruction pipelines comprising an instruction stream comprising at least one control independent (CI) instruction region and a plurality of control dependent (CD) instruction regions;
speculatively predict a predicate in a conditional control instruction in the instruction stream;
process fetched instructions in the instruction stream comprising fetched instructions in a first CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the speculative prediction and a load-based CI instruction in a CI instruction region;
determine if the load-based CI instruction is predicted to have a memory dependence on a store-based instruction in the instruction stream based on tracking if a store-based instruction in the instruction stream actually designates a forward store for consumption by the load-based CI instruction;
execute the conditional control instruction to resolve the predicate of the conditional control instruction;
determine if the speculative prediction matches the resolved predicate from execution of the conditional control instruction; and
in response to the speculative prediction not matching the resolved predicate in execution of the conditional control instruction:
process the fetched instructions in a second CD instruction region among the plurality of CD instruction regions in the instruction stream taken based on the resolved predicate from execution of the conditional control instruction and the load-based CI instruction;
determine if the load-based CI instruction had the predicted memory dependence as a store-forward dependent (SFD) load-based CI instruction; and
in response to determining the load-based CI instruction had the predicted memory dependence as the SFD load-based CI instruction, replay the executed load-based CI instruction as a load-based CI, data dependent (DD) (CIDD) instruction.

28.	(Original) The processor of claim 27, wherein the instruction processing circuit is further configured to, in response to determining the load-based CI instruction is not predicted to have the memory dependence on the store-based instruction, not replay the load-based CI instruction as a load-based CIDD instruction.

29.	(Original) The processor of claim 27, further comprising:
a control independent determination circuit coupled to the one or more instruction pipelines; and
a memory dependence predictor circuit configured to indicate if a load-based instruction is predicted to have a memory dependence on a store-based instruction in the instruction stream;
a control independent determination circuit coupled to the SFL tracking circuit and coupled to the one or more instruction pipelines;
the instruction processing circuit configured to:
determine if the load-based CI instruction is predicted to have the memory dependence on a store-based instruction in the instruction stream based on the memory dependence predictor circuit; and
in response to determining the load-based CI instruction is predicted to have the memory dependence on a store-based instruction in the instruction stream, replay the load-based CI instruction as a load-based CIDD instruction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach determining if the load-based CI instruction is a store-forward dependent (SFD) load-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183